Citation Nr: 1139221	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-32 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for dermatitis, bilateral groin area. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

FINDING OF FACT

The Veteran's dermatitis, bilateral groin area affects no more than 1 percent of the entire body, or 0 percent of the exposed areas, and no more than topical therapy has been required.


CONCLUSION OF LAW

The criteria for an initial compensable rating for dermatitis, bilateral groin area have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-121 (2004), See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b). 

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and Social Security Administration Determination and medical records.  

Additionally, the Veteran was provided a VA examination in response to his claim in December 2008.  This examination was adequate for rating purposes because it was based on the Veteran's history and current symptoms, the necessary records were available for review by the examiner, all needed tests were conducted, and the examiner described the extent of the disability in relation to the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not argued that the examination was inadequate for rating purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


Analysis
 
Service connection for dermatitis, bilateral groin area was granted in the January 2009 rating decision on appeal.  An initial 0 percent evaluation was assigned.  The Veteran contends that a higher initial rating is warranted. 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App, 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App, 55, 58 (1994).   However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App, 119, 126 (1999). 

The Veteran's dermatitis is rated as 0 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7806 warrants a 0 percent rating when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating is assigned when more than 40 percent of the entire body or exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran underwent VA examination in December 2008.  The claims file was available and reviewed for pertinent past medical history.  The Veteran was claiming service connection for a rash of the face, groin and genitalia.  Service records revealed that a rash developed on his face and chest in service and was diagnosed as tinea versicolor.  He reported that he had the same type rash in the groin area at that time as well.  VAMC treatment records from 2002 reveal visits to dermatology.  At the time he had thin scaly plaques in the bilateral inner thigh areas thought to be residuals of tinea versicolor and treated as such.   The rash was strikingly coral pink on fluorescence by Wood's lamp and was KOH negative.  The examiner noted that there currently was no rash on the face or neck areas which had been the affected areas in service. 

Examination revealed hyper pigmentation in the groin area bilaterally.  It appeared to have been residuals of tinea versicolor with hyper pigmentation left after involvement.  It was not currently reddened, inflamed, or active.  There was no rash on the genitalia.  The examiner opined that the exposed body area was 0 percent; and, the percent of the entire body affected was 1 percent.  There was no scarring or disfigurement noted.  The diagnosis was dermatitis, bilateral groin area, more likely than not related to tinea versicolor.  

Because the evidence does not show that the dermatitis affected at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period, a compensable rating based on the area of the entire body or of exposed areas affected is not warranted.  Likewise, the examination report indicates that the Veteran's dermatitis was not currently active, and did not indicate any current treatment.   Because the evidence does not show the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating based on use of intermittent systemic therapy is not warranted.  

The Social Security records were reviewed, but they do not relate to a skin disability and contain no evidence supporting a higher rating for the Veteran's skin rash of his groin.

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of service-connected skin disabilities, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  He has not required hospitalization for the skin disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for dermatitis, bilateral groin area is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


